Citation Nr: 1824222	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-35 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral calcaneal spurs of the ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript is of record.

The issues of service connection for ED and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an August 2009 rating decision, the RO denied service connection for ED.

2.  The evidence received more than one year since the August 2009 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for ED.




CONCLUSIONS OF LAW

1.  The RO's August 2009 denial of service connection for ED is final.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has been received to reopen the previously denied claim for entitlement to service connection for ED.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, an August 2009 rating decision denied service connection for ED.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, the RO considered service treatment records, service personnel records, various medical records and statements of the Veteran in the August 2009 rating decision.  The RO denied service connection as there was no evidence linking the Veteran's ED to a service-connected disability.

At his Board hearing, the Veteran testified that he was told by a VA clinician that medications he takes to treat his service-connected disabilities contribute to his ED.  See Board Hearing Transcript (Tr.) at 12-13.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the August 2009 rating decision is new in that it had not been previously submitted.  As discussed above, this new evidence relates to unestablished facts necessary to substantiate the claims for service connection for ED.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in August 2009, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature. Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a).



ORDER

The application to reopen a claim for entitlement to service connection for ED is granted.



REMAND

Regarding the claim for service connection for ED, the Board finds that the Veteran's secondhand statements from his VA clinician-that ED is related to the medications he takes to treat his service-connected disabilities-is sufficient to trigger VA's duty to provide him an examination detailing the relationship, if any, between his ED and those medications.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection for a right knee disability, treatment records reflect several right knee diagnoses.  Service treatment records reveal a motor vehicle accident in service.  The Veteran testified that he has experienced right knee problems since service.  See Board Hearing Tr. at 10.  The Veteran also testified that his service-connected calcaneal spurs have altered his gait.  See id at 5.  The Veteran also asserts that his right knee problems are due to wear and tear incurred during service.  In light of the above, the Board finds that a VA examination is necessary to determine the nature and etiology of any right knee disability.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any erectile dysfunction.  The entire claims file, including any electronic records, must be reviewed by the examiner in conjunction with the examination.

The examiner is requested to list all medication the Veteran takes to treat his service-connected disabilities.

The examiner is requested to opine as to the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that any erectile dysfunction is (a) caused by or (b) aggravated beyond its normal course by any medication taken to treat a service-connected disability?

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2.  Schedule the Veteran for a VA examination to determine the etiology of any right knee disability.  The entire claims file, including any electronic records, must be reviewed by the examiner in conjunction with the examination.

The examiner is requested to opine as to the following:

A. Is it at least as likely as not (i.e., 50 percent or greater probability) that any right knee disability had its onset in service or is otherwise related to service?

In addressing the above, the examiner should comment on the in-service motor vehicle accident and the Veteran's contention of wear and tear on the knee during service.

B. Is it at least as likely as not (i.e., 50 percent or greater probability) that any right knee disability is either (a) caused by or (b) aggravated beyond its normal course by service-connected bilateral calcaneal spurs.

In answering the above, the examiner should comment on the Veteran's statement that he has to alter his gait due to the service-connected calcaneal spurs.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


